Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (hereafter Chin)(US PgPub 2019/0028443) and in view of Burchette, JR (US PgPub 2005/0184855).
Regarding claim 1, Chin discloses a vehicle operation device comprising a memory and a processor (see Title and Figures 3-4, Element 200), the processor being configured to: store a token to be used for authentication to a vehicle in the memory, the token being received from a server (Figure 3, Elements 200, 300 and Paragraphs 0048-0050 where the mobile terminal 200 stores a vehicle token from the server); when an operation of the vehicle is performed in a state in which communication with the server is possible, use the token to conduct authentication to the vehicle (Figure 4 and Paragraphs 0050-0054 where the mobile terminal uses the token to perform predetermined operations with the vehicle when communication to/from the mobile terminal is active).  Chin does not specifically disclose when a predetermined operation of the vehicle is performed in a state in which communication with the server is interrupted, conduct authentication to the vehicle without using the token.  In the same field of endeavor, Burchette discloses a fingerprint vehicle access system where a user locks a vehicle door by scanning his/her fingerprint (Figure 1A and Paragraphs 0012 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fingerprint access device of Burchette to the vehicle system of Chin, thereby allowing for vehicle operations (locking, unlocking, etc.) without the use of a token, motivation being to allow vehicle operations to be performed by a user when connectivity to/from the mobile terminal is disabled or when the mobile terminal and/or server are offline.
Regarding claim 2, Burchette discloses wherein the predetermined operation is an operation with a low security risk to the vehicle (see rejection for claim 1 and Paragraphs 0012 and 0041).
Regarding claim 3, Chin discloses wherein the processor is configured to, when an operation of the vehicle other than the predetermined operation is performed in the state in which communication with the server is interrupted, use the token to conduct authentication to the vehicle (Paragraph 0051 where the mobile terminal communicates with the vehicle via short range communication).
Regarding claim 4, Chin discloses wherein the processor is configured to, when an operation of the vehicle is entered, send an operation command to the vehicle (Paragraphs 0048-0053 where the mobile terminal controls operations of the vehicle).
Regarding claim 7, Chin discloses wherein the processor is configured to store a plurality of tokens in the memory, the tokens being received from the server in the state in which communication with the server is possible (Figure 5 and Paragraphs 0058-0061 where plural tokens are stored at mobile terminal 200).
Regarding claim 8, Chin discloses wherein the processor is configured to, when using the token to conduct authentication to the vehicle, use a token that has not been used previously for authentication to the vehicle (Figure 6 and Paragraphs 0062-0069 where plural, distinct tokens are used to control vehicle operations).
Method claims 9-11 and 14 are drawn to the method of using the corresponding apparatus claimed in claims 1-4 and 7-8.  Therefore method claims 9-11 and 14 correspond to apparatus claims 1-4 and 7-8 and are rejected for the same reasons of anticipation as used above.
Regarding claims 15-17 and 20, see rejections for claims 1-4 and 7-8 above.

Allowable Subject Matter
Claims 5-6, 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687